Case 2:21-cv-00267-RAJ-LRL Document 1-7 Filed 05/13/21 Page 1 of 3 PageID# 56
Case 2:21-cv-00267-RAJ-LRL Document 1-7 Filed 05/13/21 Page 2 of 3 PageID# 57




 Iktyana Babakaeva
 2124 Cnston Dr.
 Newport News,VA 23602

                                                                                      October 4,2018


 Mr.Thomas S. Games
 R/A ftjr PTR INVESTMENTS,INC.
 Roy Larsen EtAl.
 109-A\^mbledon Square
 Chesapeake, VA 23320

                                                                      \Ta certified first dass mail




        RE: PTR INVESTMENTS,INC.


 Dear Mr.Thomas S. Games:



 Pursuant to Va. Code § 13.1-634(B), you have a duQr to forward the endosed NOTICE to PTR
 INVESTMENTS,INC.


        Thank you veiy much in advance for your kind assistance with this matter.




        Sincerdy,


             w


        Tbtyana Babakaeva
Case 2:21-cv-00267-RAJ-LRL Document 1-7 Filed 05/13/21 Page 3 of 3 PageID# 58




"nuyana Babakaeva
2124 Ciiston Dr.
Newport News,VA 23602

                                                                                        October 4,2018

Mr.Ttoy Robertson
PTR INVESTMENTS,INC.
4605 Pembroke Lake Cir.,# 101
Vir^mia Beach,VA 23455
                                                                            certified first dass mail




                                                   NOTICE

 Dear Mr. Robertson:



 It came to my attention that on or about October 2,2018 an agent of PTR INVESTMENT,INC.appeared at my
 property located at

         658 Watero Drive,Vu^^a Beach,VA 23462

 and ei^aged in harassing the tenant, particularly with slanderous statements referring to'Toredosure" and ''sale"
 of said real estate.

 Such malidous and outr^eous conduct will not be toltfated. ¥ou are hereby forbidden, under the definition of
 Va Code §§18.2-119,120, fiom above-referenced property.

 Additionally, making statements to any party ofimminentforedosure on said property is contemptuous of die
 existing valid written Court Order.

 Please be advised that I will be reviewing my legal options.


                              YOU MAY GOVERN YOURSELF ACCORDINGLY




          Very truly yours.



         Ihtyana Babakaeva
